                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEREL SMITH #2160477                             §
                                                 §
V.                                               §            A-19-CV-1138-LY
                                                 §
DETECTIVE STACI ANDERSON                         §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

       Before the Court is Plaintiff’s complaint. Plaintiff, proceeding pro se, has been granted leave

to proceed in forma pauperis.

                                   STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

McConnell Unit of the Texas Department of Criminal Justice - Correctional Intuitions Division.

Plaintiff alleges Austin Police Detective Staci Anderson made a false statement in the Affidavit for

Warrant of Arrest and Detention executed on August 30, 2016. Specifically, Plaintiff objects to the

statement that Plaintiff is a “trained former boxer.” The remainder of the affidavit for Plaintiff’s

arrest for “AGGRAVATED ASSAULT ‘Serious Bodily Injury’” provided that Plaintiff struck the


                                                 1
victim in the left side of the face. State v. Smith, No. D-1-DC-16-301628 (Dist. Ct. of Travis

County, 147th Judicial Dist. of Texas) (Arrest Affidavit, Aug. 30, 2016). The victim’s injury

consisted of a broken jaw that required his mouth to be wired shut for eight weeks. Id. The victim

identified Plaintiff as the subject who broke his jaw. Id.

       Following a bench trial, the trial court convicted Plaintiff of the second-degree felony

offenses of aggravated assault with a deadly weapon and aggravated assault causing serious bodily

injury to another. Smith v. State, No. 03-17-00694-CR, 2019 WL 2426595 at, *1 (Tex. App. –

Austin 2019, pet. ref’d). The trial court assessed punishment at confinement for nine years for each

offense and ordered the sentences to run concurrently. Id. Finding a double jeopardy violation, the

Third Court of Appeals of Austin reversed and vacated the judgment of conviction for aggravated

assault causing serious bodily injury to another. Id.

       Plaintiff sues Detective Staci Anderson and seeks an unspecified amount of monetary

damages. He alleges the detective “[d]eprived [him] of life, loss of liberty and property.” Plaintiff

appears to be asserting a violation of his due process rights under the Fourteenth Amendment.

Plaintiff does not allege he was falsely arrested without probable cause in violation of the Fourth

Amendment.

                                 DISCUSSION AND ANALYSIS

       A.      Standard Under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal




                                                  2
for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status

does not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       B.      Malicious Prosecution

       To the extent Plaintiff is attempting to raise a claim of malicious prosecution his claim fails.

The Supreme Court has not approved a substantive due process claim arising from malicious

prosecution, Albright v. Oliver, 510 U.S. 266 (1994), and no subsequent decision of that Court or

of the Fifth Circuit Court of Appeals has rendered such a claim cognizable, much less “clearly

established.” See, e.g., Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003) (en banc). Moreover,

Plaintiff’s criminal proceedings have not terminated in his favor. Plaintiff was convicted of

aggravated assault with a deadly weapon after a bench trial and sentenced to nine years in prison.

                                      RECOMMENDATION

       It is therefore recommended that Plaintiff’s complaint be dismissed with prejudice as

frivolous pursuant to 28 U.S.C. § 1915(e).

       It is further recommended that the Court include within its judgment a provision expressly

and specifically warning Plaintiff that filing or pursuing any further frivolous lawsuits may result in

(a) the imposition of court costs pursuant to Section 1915(f); (b) the imposition of significant

monetary sanctions pursuant to Fed. R. Civ. P. 11; (c) the imposition of an order barring Plaintiff


                                                  3
from filing any lawsuits in this Court without first obtaining the permission from a District Judge

of this Court or a Circuit Judge of the Fifth Circuit; or (d) the imposition of an order imposing some

combination of these sanctions.

        It is further recommended that Plaintiff should be warned that for causes of action which

accrue after June 8, 1995, the Texas Department of Criminal Justice, upon receipt of a final order

of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by an inmate

while the inmate was in the custody of the Department or confined in county jail awaiting transfer

to the Department following conviction of a felony or revocation of community supervision, parole,

or mandatory supervision, is authorized to forfeit (1) 60 days of an inmate’s accrued good conduct

time, if the Department has previously received one final order; (2) 120 days of an inmate’s accrued

good conduct time, if the Department has previously received two final orders; or (3) 180 days of

an inmate’s accrued good conduct time, if the Department has previously received three or more

final orders. See, TEX. GOV’T CODE ANN. § 498.0045 (Vernon 1998).

        It is further recommended that Plaintiff be warned that if Plaintiff files more than three

actions or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure

to state a claim on which relief may be granted, then he will be prohibited from bringing any other

actions in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

        In the event this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the keeper

of the three-strikes list.




                                                  4
                                          OBJECTIONS

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest

injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on November 26, 2019.




                                            _____________________________________
                                            MARK LANE
                                            UNITED STATES MAGISTRATE JUDGE




                                                 5
